











SUBSCRIPTION AGREEMENT










 MOSCOW CABLECOM CORP.










Dated May 5, 2006











i







 

TABLE OF CONTENTS

Page




ARTICLE I   DEFINITIONS

1

SECTION 1.01.  Certain Defined Terms

1

SECTION 1.02.  Other Definitions

4

ARTICLE II   SALE AND PURCHASE

5

SECTION 2.01.  Sale of the New Securities

5

SECTION 2.03.  Closing

5

SECTION 2.03.  Purchase Price.

5

SECTION 2.04.  Purchaser Commitment Date; Acceptance or Rejection of
Subscriptions

5

SECTION 2.05.  Closing Deliveries by the Company.

5

SECTION 2.06.  Deliveries by the Purchasers.

5

ARTICLE III   REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

SECTION 3.01.  Organization, Authority and Qualification of the Company and the
Company Subsidiaries.

6

SECTION 3.02.  Capital Stock of the Company; Ownership of the New Securities

6

SECTION 3.03.  No Conflict

7

SECTION 3.04.  Governmental Consents and Approvals

7

SECTION 3.05.  SEC Filings; Financial Statements; Nasdaq Listing

7

SECTION 3.06.  No Undisclosed Liabilities

8

SECTION 3.07.  Absence of Certain Changes or Events.

8

SECTION 3.08.  Litigation.

8

SECTION 3.09.  Compliance with Laws

8

SECTION 3.10.  Brokers

9

ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

9

SECTION 4.01.  Organization and Authority of the Purchaser.

9

SECTION 4.02  Capacity.

9

SECTION 4.03.  No Conflict

9

SECTION 4.04.  Governmental Consents and Approvals

9

SECTION 4.05.  Investment Purpose

10

SECTION 4.06.  Financing

10

SECTION 4.07.  Status of New Securities; Limitations on Transfer and Other
Restrictions.

10

SECTION 4.08  Information.

10

ARTICLE V   CONDITIONS

10

SECTION 5.01.  Conditions to Each Party’s Obligations to Effect the Transactions

10

SECTION 5.02.  Conditions to the Obligations of the Company to Effect the
Transactions.

11

SECTION 5.03.  Conditions to the Purchaser’s Obligations to Effect the
Transactions.

11





ii







ARTICLE VI   TERMINATION

11

SECTION 6.01.  Termination

11

SECTION 6.02.  Effect of Termination

12

ARTICLE VII   GENERAL PROVISIONS

12

SECTION 7.01.  Amendment and Waiver

12

SECTION 7.02.  Expenses

12

SECTION 7.03.  Notices

12

SECTION 7.04.  Headings

13

SECTION 7.05.  Severability

13

SECTION 7.06.  Entire Agreement

13

SECTION 7.07.  Assignment

13

SECTION 7.08.  No Third Party Beneficiaries

13

SECTION 7.09.  Governing Law; Jurisdiction; Venue.

13

SECTION 7.10.  Counterparts

14

SECTION 7.11.  Specific Performance

15

SECTION 7.12.  Interpretation

15

SECTION 7.13.  Construction

15











iii










EXHIBITS




Exhibit A           Form of Warrant Agreement




Exhibit B           Form of Registration Rights Agreement




Exhibit C          Matters to be Opined on in Legal Opinion from the Company’s
US Counsel




Exhibit D          Reserved




Exhibit E          List of Purchasers




Exhibit F          Wire Transfer Instructions




Exhibit G          Officers’ Certificate of the Chief Executive Officer and the
Chief Financial Officer of the Company

 





1










SUBSCRIPTION AGREEMENT, dated May 5, 2006, by and between Moscow CableCom Corp.,
a Delaware corporation (the “Company”), and the investors listed on Exhibit E to
this Agreement (collectively, the “Purchasers”).




W I T N E S S E T H:




WHEREAS, the Company wishes to issue and sell to the Purchasers, and the
Purchasers wish to purchase from the Company, units (the “Units”), each
consisting of one share of Common Stock, $0.01 par value (the “New Common
Stock”), and one-half warrant to purchase a share of common stock (the
“Warrants”), upon the terms and subject to the conditions set forth herein.  All
the shares of New Common Stock and the Warrants purchased pursuant to this
Agreement are referred to as the “New Securities”; and




WHEREAS, at the Closing (as defined herein) the Company and the Purchasers will
enter into Warrant Agreements, substantially in the form attached to this
Agreement as Exhibit A (the “Warrant Agreements”), pursuant to which the
Purchasers will acquire warrants which will be exercisable until the second
anniversary of the Closing (the “Warrants”);




NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the parties hereto agree as follows:







ARTICLE I




 DEFINITIONS




SECTION 1.01.  Certain Defined Terms




As used in this Agreement, the following terms shall have the following
meanings:




“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.




 “Agreement” or “this Agreement” means this Subscription Agreement, dated May 5,
2006, between the Company and the Purchasers (including the Attachments and the
Exhibits hereto and the Disclosure Schedule) and all amendments hereto made in
accordance with the provisions of Section 7.01.




“Board” means the Board of Directors of the Company.




 “COMCOR-TV” means ZAO COMCOR TV, a closed joint stock company organized under
the laws of the Russian Federation.




“Common Stock” means the Common Stock, par value $.01 per share, of the Company,
as constituted on the date hereof, any shares of the Company’s capital stock
into which such Common Stock shall be changed, and any shares of the Company’s
capital stock resulting from any reclassification of such Common Stock or any
recapitalization of the Company.




“Company Subsidiary” or “Company Subsidiaries” means any Subsidiary or all of
the Subsidiaries of the Company, respectively.




“Convertible Debentures” means the 10½% Convertible Subordinated Debentures due
2007 of the Company.




“Disclosure Schedule” means the Disclosure Schedule delivered by the Company in
connection with this Agreement dated as of the date hereof and incorporated
herein by reference.




“Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, environmental and tax liens), charge, encumbrance, adverse
claim, preferential arrangement or restriction of any kind, including,





2







without limitation, any restriction on the use, voting, transfer, receipt of
income or other exercise of any attributes of ownership, but excluding Permitted
Encumbrances.




 “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the SEC promulgated
from time to time thereunder, all as the same shall be in effect at the time.




 “Governmental Authority” means any United States, Russian or other foreign
federal, state, provincial, local, supranational government, governmental,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.




“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.




 “Indebtedness” means any indebtedness, obligation and other liability of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due), including without limitation all obligations of such
Person (a) for borrowed money, (b) evidenced by bonds, notes, debentures or
other similar instruments or by letters of credit, including purchase money
obligations or other obligations relating to the deferred purchase price of
property, goods or services (other than trade payables incurred in the ordinary
course of business), (c) as lessee under leases which have been or should have
been, in accordance with US GAAP, recorded as capital leases, (d) under direct
or indirect guarantees in respect of Liabilities of others, including
indebtedness of others secured by an Encumbrance on any asset of such Person,
whether or not such indebtedness is assumed by such Person, (e) in respect of
outstanding or unpaid checks or drafts or overdraft obligations, (f) for Taxes
or (g) accrued interest, if any, on and all other amounts owed in respect of any
of the foregoing.




“knowledge of the Company” means, with respect to any matter in question, the
knowledge of the officers and directors of the Company.




“Law” means any supranational, United States, Russian or foreign federal,
national, state, regional or local statute, law, ordinance, regulation, rule,
code, order, other requirement or rule of law.




“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Law, Action
or Governmental Order and those arising under any contract, agreement,
arrangement, commitment or undertaking.




“License” means any license(s), permit(s) or other authorization(s) necessary
for a Person to lawfully own and operate its business, assets and properties or
enter into and perform the Person’s obligations under this Agreement; provided,
that, Licenses of the Company and each Company Subsidiary shall include, without
limitation, (i) Licenses for delivery of cable TV broadcasting services,
telematic services and data transmission services, (ii) Licenses for
construction engineering and construction services, (iii) Licenses for access to
MFON and (iv) all other Licenses with the City of Moscow or any other
Governmental Authority.




“Material Adverse Effect” means (i) any circumstance, development, change in, or
effect on the Company, any Company Subsidiary or their businesses that,
individually or in the aggregate with any other circumstances, developments,
changes in, or effects on, the Company, any Company Subsidiary or their
businesses is, or is reasonably expected to be, materially adverse to the
business of the Company and the Company Subsidiaries, taken as a whole, or the
financial condition, results of operations, assets or properties of the Company
and the Company Subsidiaries, taken as a whole, and (ii) any material adverse
change or any development involving a prospective material adverse change, in or
affecting the general affairs, management, financial position, shareholders’
equity or results of operations of the Company and the Company Subsidiaries,
taken as a whole.




“Nasdaq” means the Nasdaq Stock Market, Inc., the electronic securities market
regulated by the National Association of Securities Dealers, Inc.




“Nasdaq National Market” has the meaning set forth in Rule 4200(a)(23) of the
rules of the National Association of Securities Dealers, Inc.





3










“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
or is reasonably expected to commence:  (a) liens for taxes, assessments and
governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, provided that any reserve or other appropriate provision
as shall be required in conformity with US GAAP shall have been made therefor;
(b) Encumbrances imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations or other obligations of a like nature incurred in the ordinary
course of business; (d) minor survey exceptions, reciprocal easement agreements
and other customary encumbrances on title to real property that (i) were not
incurred in connection with any indebtedness, (ii) do not render title to the
property encumbered thereby unmarketable and (iii) do not, individually or in
the aggregate, materially adversely affect the value or use of such property for
its current and anticipated purposes; (e) Encumbrances permitted under any
financing of the Company in place as of the date hereof; (f) purchase money
security interests in supplier equipment, (g) Encumbrances under the (i) the
Term Loan Facility, dated as of August 26, 2004, between the Company, COMCOR-TV,
Amatola Enterprises Limited and the other parties referred to therein, and (ii)
the Working Capital Bridge Facility Agreement, dated as of August 26, 2004,
between the Company and COMCOR-TV, Amatola Enterprises Limited and the other
parties referred to therein (h) Encumbrances in connection with the offering of
stock after the date hereof in mutual savings banks or equivalent financial
institutions upon de-mutualization of the same in which the Company or a Company
Subsidiary has an account as of the date hereof.




“Person” means any individual, partnership, association, joint venture,
corporation, business, trust, joint stock company, limited liability company,
any unincorporated organization, any other entity, a “group” of such persons, as
that term is defined in Rule 13d-5(b) under the Exchange Act, or a government or
political subdivision thereof.




“Registration Rights Agreement” means the Registration Rights Agreement between
the Company and the Purchasers, substantially in the form attached to this
Agreement as Exhibit B.




“SEC” means the United States Securities and Exchange Commission.




“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute thereto, and the rules and regulations of the SEC promulgated from time
to time thereunder, all as the same shall be in effect at the time.




“Series A Preferred Stock” means the Series A Cumulative Convertible Preferred
Stock, par value $.01 per share, of the Company.




“Significant Purchaser” means any Purchaser whose Purchase Price for the New
Securities exceeds $7 million, as reflected on Exhibit E to this Agreement.




“Subsidiaries” of any Person means any corporation, partnership, joint venture,
limited liability company, trust, estate or other Person of which (or in which),
directly or indirectly, more than 50% of (a) the issued and outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such partnership, joint venture or limited liability company or other Person
or (c) the beneficial interest in such trust or estate is at the time owned by
such first Person, or by such first Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.




“Tax” or “Taxes” means any federal, state, county, local, foreign and other
taxes (including, without limitation, income, profits, premium, estimated,
excise, sales, use, occupancy, gross receipts, franchise, ad valorem, severance,
capital levy, production, transfer, withholding, employment, unemployment
compensation, payroll and property taxes, import duties and other governmental
charges and assessments), whether or not measured in whole or in part by net
income, and including deficiencies, interest, additions to tax or interest, and
penalties with respect thereto, whether disputed or not, imposed by any
Governmental Authority or other Tax authority or arising under any Tax law or
agreement, including, without limitation, any joint venture or partnership
agreement.








4







“Transactions” means the transactions contemplated by this Agreement.




“US GAAP” means United States generally accepted accounting principles and
practices as in effect from time to time and applied consistently throughout the
periods involved.




SECTION 1.02.  Other Definitions




The meanings of the following terms can be found in the Sections of this
Agreement indicated below:




Term

Section

Bankruptcy Proceeding................................

3.07(b)

Closing........................................................

2.02

Closing Date................................................

2.02

Company.....................................................

Preamble

Company Balance Sheet..............................

3.07(a)

Company Permits........................................

3.09(b)

Exchange Act Reports.................................

3.05(a)

New Securities............................................

Recitals

Purchase Price.............................................

2.03

Purchasers....................................................

Preamble

Sarbanes-Oxley Act....................................

3.05(a)

Warrant Agreements.....................................

Recitals

Warrants.....................................................

Recitals








5







ARTICLE II




 SALE AND PURCHASE




SECTION 2.01.  Sale of the New Securities. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall duly issue and sell to
the Purchasers, and the Purchasers shall purchase from the Company, the New
Securities.  The New Securities will be represented by certificates evidencing
the shares of New Common Stock and the Warrants included in the Units. 




SECTION 2.02.  Closing.  The closing (the “Closing”) will take place not less
than one day and not more than ten days following receipt of approval from
Nasdaq for the Company’s application to list the shares of New Common Stock
included in the Units (the “Closing Date”).




SECTION 2.03.  Purchase Price. The purchase price per Unit (the “Purchase
Price”) to be paid by each of the Purchasers to the Company shall be the sum of
(i) the closing bid price (the “Closing Bid Price”) of the Common Stock, as
quoted on the Nasdaq National Market on May 4, 2006, with respect to the share
of New Common Stock included in each Unit, plus (ii) 6.25¢, with respect to the
one-half Warrant included in each Unit.  The Purchase Price will be determined
on May 4, 2006 on the basis of the Closing Bid Price and Purchasers will be
notified of the Purchase Price.




SECTION 2.04.  Purchaser Commitment Date; Acceptance or Rejection of
Subscriptions.  Each of the Purchasers is required to deliver to the Company, no
later than noon New York time on May 5, 2006, notice of the number of Units it
proposes to acquire and duly executed copies of this Agreement, the Warrant
Agreement, and the Registration Rights Agreement.  The Company will inspect the
agreements delivered by the Purchasers, including the Investor Questionnaire
incorporated into this Agreement, to confirm that all required information has
been provided and that the agreements are properly executed.  Subscriptions will
be accepted by the Company only upon execution by the Company of a counterpart
to this Agreement.  On May 5, 2006, the Company shall notify each Purchaser
whether its subscription has been accepted, the number of Units allocated to
such Purchaser, and the amount of the Purchase Price due and payable by such
Purchaser, and deliver to each Purchaser executed counterparts of this
Agreement.  The Company reserves the right, in its sole discretion, to accept or
reject the subscription of any Purchaser, in whole or in part.




SECTION 2.05.  Closing Deliveries by the Company.  On the Closing Date, the
Company shall deliver or cause to be delivered to the Purchasers:




(a)

newly issued stock and warrant certificates issued to and registered in the
names of each of the Purchaser and evidencing the number of shares of New Common
Stock and Warrants acquired by each Purchaser;




(b)

a duly executed Warrant Agreement;




(c)

a duly executed Registration Rights Agreement;




(d)

a legal opinion from the Company’s U.S. counsel with respect to such matters as
set forth in Exhibit C attached to this Agreement; and




(e)

an officers’ certificate of the Chief Executive Officer and the Chief Financial
Officer of the Company substantially in the form attached hereto as Exhibit G.




SECTION 2.06.  Deliveries by the Purchasers.  On or before 3 p.m. New York time
on the Closing Date, each of the Purchasers shall deliver or cause to be
delivered to the Company the aggregate Purchase Price with respect to the number
of Units allocated to such Purchaser, by wire transfer of immediately available
funds in accordance with the wire transfer instructions provided on Exhibit F to
this Agreement.











6







ARTICLE III




 REPRESENTATIONS AND WARRANTIES OF THE COMPANY




As an inducement to the Purchasers to enter into this Agreement, the Company
hereby represents, warrants and covenants to the Purchasers that the
representations and warranties contained in this Article III are true, complete
and correct as of the date of this Agreement and will be true, complete and
correct as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article
III).




SECTION 3.01.  Organization, Authority and Qualification of the Company and the
Company Subsidiaries.  The Company and each Company Subsidiary is a corporation
duly incorporated or organized, validly existing as a legal entity properly
incorporated, organized, registered and existing, and in good standing (in
jurisdictions recognizing the concept) under the laws of the jurisdiction of its
incorporation, and the Company has all necessary corporate power and authority
to enter into this Agreement, to carry out its obligations hereunder and to
consummate the Transactions (including entering into the Warrant Agreements and
Registration Rights Agreement).  The Company and each Company Subsidiary is duly
qualified to do business (and is in good standing in each jurisdiction that
recognizes the concept) in each jurisdiction in which (x) it owns or leases
properties or conducts any business or (y) such qualification is necessary,
except where the failure to be so qualified or in good standing (with respect to
jurisdictions recognizing the concept) in any such jurisdiction does not or
would not subject the Company or the Company Subsidiary, as the case may be, to
any material liability or disability.  The execution and delivery of this
Agreement by the Company, the performance by the Company of its obligations
hereunder and the consummation by the Company of the Transactions (including
entering into the Warrant Agreements and Registration Rights Agreement) have
been duly authorized by all requisite action on the part of the Company.  This
Agreement has been duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by the Purchasers) this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except that (A) such
enforcement may be subject to (i) any bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar law now or hereafter in
effect relating to creditors’ rights generally, (ii) general principles of
equity (regardless of whether enforceability is considered in a proceeding at
law or in equity)and (B) rights to indemnification and contribution may be
limited by public policy.  Neither the Company nor any Company Subsidiary is in
violation of any of the provisions of their respective certificate of
incorporation, by-laws or equivalent organizational documents.




SECTION 3.02.  Capital Stock of the Company; Ownership of the New Securities




(a)

As of the date hereof, the authorized capital stock of the Company consists of
(x) 40,000,000 shares of Common Stock, of which (i) 8,906,446 shares are
outstanding, (ii) 458,689 shares of Common Stock are reserved for issuance on
conversion of the Series A Preferred Stock, (iii) 12,783,000 shares of Common
Stock are reserved for issuance upon conversion of Series B Preferred Stock,
(iv) 48,732 shares of Common Stock are reserved for issuance on conversion of
the Convertible Debentures, and (iv) 1,137,424 shares are reserved for issuance
upon the exercise of stock options; (y) 800,000 shares of Series A Preferred
Stock, of which 150,144 shares are issued and outstanding and designated as
Series A Preferred Stock; and (z) 25,000,000 shares of Series B Preferred Stock,
of which (i) 4,500,000 shares are issued and outstanding and designated as
Series B Preferred Stock, and (ii) 8,283,000 shares are reserved for issuance on
conversion of outstanding warrants.  All of the outstanding shares of the
Company’s capital stock are duly and validly issued, fully paid and
nonassessable.  None of the issued and outstanding shares of capital stock of
the Company was issued in violation of any preemptive rights.  As of the date
hereof, except as described above or as set forth in Section 3.02(a) of the
Disclosure Schedule, there are no options, warrants, subscriptions, calls,
convertible securities or debentures or other rights, agreements, arrangements
or commitments relating to the capital stock of the Company or obligating the
Company to issue or sell any shares of capital stock of, or any other equity
interest in, the Company.  There are no outstanding contractual obligations of
the Company to repurchase, redeem or otherwise acquire any shares of capital
stock of the Company or make any investment (in the form of a loan, capital
contribution or otherwise) in any other Person.




(b)

The New Securities have been duly and validly authorized by the Board and, upon
consummation of the Closing as contemplated hereby, the New Securities purchased
by the Purchasers (i) will be duly and validly issued, fully paid,
nonassessable, and free from all Taxes and Encumbrances, (ii) will be issued in
compliance with United





7







States federal securities Laws and the securities laws of other applicable
jurisdictions, and (iii) the issuance of the New Securities will not be subject
to preemptive or other similar rights. 




(c)

The Company’s Private Placement Memorandum of even date hereof (the “PPM”)
contains a true and complete copy of the pro forma capitalization table of the
Company, giving effect to the consummation of these Transactions, including the
execution of the Warrant Agreements.  Section 3.02 (c) of the Disclosure
Schedule sets forth any of the securities or instruments issued by the Company
that will trigger anti dilution or similar provisions that will be triggered by,
and all of the resulting adjustments that will be made, to such securities and
instruments as a result of the issuance of the New Securities to the Purchasers.




(d)

Exhibit 21 to the Company’s annual report on Form 10-K, for the year ended
December 31, 2005 (the “Annual Report”), sets forth the name and jurisdiction of
incorporation of each Company Subsidiary.




SECTION 3.03.  No Conflict.  Assuming the making and obtaining of all filings,
notifications, consents, approvals, authorizations and other actions referred to
in Section 3.04, the execution, delivery and performance of this Agreement by
the Company do not and will not (a) violate, conflict with or result in the
breach of any provision of the certificate of incorporation or by-laws (or
similar organizational documents) of the Company or any Company Subsidiary, (b)
to the knowledge of the Company, conflict with or violate any Law or
Governmental Order applicable to the Company, any Company Subsidiary or any of
their respective assets, properties or businesses, (c) to the knowledge of the
Company, violate, conflict with or result in the breach of any provision of any
Company Permit, or (d) except as set forth in Section 3.03 of the Disclosure
Schedule, conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of the Company or any Company Subsidiary pursuant to, any note, bond, mortgage
or indenture, contract, agreement, lease, sublease, License, franchise or other
instrument, obligation or arrangement to which the Company or any Company
Subsidiary is a party or by which any of its assets or properties is bound or
affected.




SECTION 3.04.  Governmental Consents and Approvals.  The execution, delivery and
performance of this Agreement, or the consummation of the Transactions, by the
Company do not and will not require any consent, approval, authorization or
other order of, action by, filing with or notification to any Governmental
Authority, except such reports as may be required in connection with this
Agreement and the Transactions (i) under the Exchange Act, (ii) under the
Securities Act (in connection with the filing of a Form D with the SEC), (iii)
under state securities or “blue sky” laws, and (iv) under the rules of the
Nasdaq National Market in connection with the listing of additional shares.

 

SECTION 3.05.  SEC Filings; Financial Statements; Nasdaq Listing. 




(a)

All documents of the Company filed with the SEC pursuant to the Exchange Act are
referred to herein as the “Exchange Act Reports”.  The Exchange Act Reports,
when they were filed with the SEC, complied in all material respects with the
requirements of the Exchange Act and the applicable rules and regulations of the
SEC thereunder.  The Exchange Act Reports did not, as of their respective dates,
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  Except as set forth under Section 3.05 (a) of the Disclosure
Schedule, the Company has timely filed all reports and registration statements
and made all filings required to be made with the SEC under the Exchange Act,
the Securities Act or the applicable rules and regulations of the SEC
thereunder, all of which complied when filed in all material respects with all
applicable requirements of the Securities Act and the Sarbanes-Oxley Act of 2002
(with respect to the provisions of such act required to be complied with at the
time such forms, reports and documents were required to be filed) and the rules
and regulations promulgated thereunder (the “Sarbanes-Oxley Act”) and the
statements contained in or accompanying the Exchange Act Reports in accordance
with Sections 302 and 906 of the Sarbanes-Oxley Act are true and correct.  No
enforcement action has been initiated against the Company by the SEC relating to
disclosures contained in any of the Exchange Act Reports.




(b)

The Common Stock is listed on the Nasdaq National Market.  The sales of New
Securities to the Purchasers in accordance with the terms of this Agreement and
the Warrant Agreements will not violate any rules of the Nasdaq National Market
or the National Association of Securities Dealers as in effect on the date
hereof.





8










(c)

The audited consolidated balance sheets of the Company and its subsidiaries for
the fiscal year ended December 31, 2005 and the related audited consolidated
statements of income, retained earnings, stockholders’ equity and cash flow of
the Company and the Company Subsidiaries together with all related notes and
schedules thereto (the “Audited Financial Statements”), as filed with the Annual
Report (i) were prepared in accordance with the books of account and other
financial records of the Company and its subsidiaries, (ii) present fairly the
consolidated financial condition and results of operations of the Company and
its subsidiaries as of the dates thereof or for the periods covered thereby, and
(iii) have been prepared in accordance with US GAAP applied on a basis
consistent with the past practices of the Company.




SECTION 3.06.  No Undisclosed Liabilities.  Except as specifically set forth in
the financial statements of the Company included in the Exchange Act Reports
filed and publicly available prior to the date of this Agreement, and except for
liabilities and obligations incurred (x) in the ordinary course of business
since the date of the most recent consolidated balance sheet included in the
Exchange Act Reports filed and publicly available prior to the date of this
Agreement and (y) as a result of the performance by the Company of its
obligations pursuant to these Transactions, neither the Company nor any of the
Company Subsidiaries has any Liabilities required by US GAAP to be set forth on
a consolidated balance sheet of the Company or in the notes thereto.  All
agreements related to Indebtedness (including, but not limited, to any loans,
credit agreements, notes and indentures) to which the Company or any Company
Subsidiary is a party have been filed with the Company’s Exchange Act Reports or
registration statements filed with the SEC under the Securities Act.




SECTION 3.07.  Absence of Certain Changes or Events.  (a)  Since the date of the
Company’s most recent audited balance sheet (the “Company Balance Sheet”),
except as contemplated by this Agreement, or disclosed in any Exchange Act
Report filed after the date of the Company Balance Sheet and prior to the date
hereof, the Company has conducted its business only in the ordinary course and
in a manner consistent with past practices and there has not been any
development resulting in a Material Adverse Effect.




(b)

Neither the Company nor any Company Subsidiary has made a general assignment for
the benefit of creditors, and no proceeding (a “Bankruptcy Proceeding”) has been
instituted by or against the Company or any Company Subsidiary seeking to
adjudicate any of them a bankrupt or insolvent, or seeking liquidation, winding
up or reorganization, arrangement, adjustment, protection, relief or composition
of its debts under any Law relating to bankruptcy, insolvency or reorganization.




SECTION 3.08.  Litigation.  Except as set forth in the periodic reports filed by
the Company with the SEC, there are no material Actions by or against the
Company or any Company Subsidiary or affecting any of the assets of the Company
or any of the Company Subsidiaries, pending before any Governmental Authority
or, to the knowledge of the Company, threatened or contemplated to be brought by
or before any Governmental Authority.  None of the Company, the Company
Subsidiaries or any of the assets of the Company or the Company Subsidiaries is
subject to any Governmental Order (or, to the knowledge of the Company, are
there any such Governmental Orders threatened or contemplated to be imposed by
any Governmental Authority) which has, has had or is reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.




SECTION 3.09.  Compliance with Laws. 




(a)

Neither the Company nor any Company Subsidiary is in default or violation of any
Law or Governmental Order.




(b)

(i) The Company and each Company Subsidiary are in possession of all material
franchises, grants, authorizations, Licenses, memoranda of understanding,
agreements, easements, variances, exceptions, consents, certificates, approvals
and orders of or with any Governmental Authority (the “Company Permits”)
necessary or required for the Company or any Company Subsidiary to own, lease
and operate its properties or to carry on its business as it is now being
conducted and the Company Permits are in full force and effect, are not subject
to any unusual or onerous conditions and have been complied with in all material
respects, (ii) no suspension or cancellation or revocation of any of the Company
Permits is pending or, to the knowledge of the Company, threatened nor has any
of the Company Permits expired and, with respect to any such Company Permit
which will expire prior to the Closing Date, the Company is not aware of any
circumstance which would reasonably be expected to cause such Company Permit not
to be renewed or extended upon expiration and (iii) neither the





9







Company nor any Company Subsidiary is in default under any Company Permit. The
Company has provided the Purchaser with complete and accurate copies of all
Company Permits, including any amendments, supplements and extensions thereto,
and with all written correspondence between the Company or any Company
Subsidiary and a Governmental Authority with respect to any Company Permit.




SECTION 3.10.  Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.







ARTICLE IV




 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS




As an inducement to the Company to enter into this Agreement, each of the
Purchasers hereby represent, warrant and covenant to the Company that the
representations and warranties contained in this Article IV are true, complete
and correct as of the date of this Agreement and will be true, complete and
correct as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article
IV).




SECTION 4.01.  Organization and Authority of the Purchaser.  Each of the
Purchasers identified as an entity on Exhibit E (collectively, the “Corporate
Purchasers”) is a company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation.  Each of the Corporate
Purchasers has all necessary power and authority to enter into this Agreement,
to carry out its obligations hereunder and to consummate the Transactions
(including entering into the Warrant Agreements and the Registration Rights
Agreement).  The execution and delivery of this Agreement by the each of the
Corporate Purchasers, the performance by each of the Corporate Purchasers of its
obligations hereunder and the consummation by each of the Corporate Purchasers
of the Transactions (including entering into the Warrant Agreements and the
Registration Rights Agreement) have been duly authorized by all requisite action
on the part of each of the Corporate Purchasers.  This Agreement has been duly
executed and delivered by each of the Corporate Purchasers, and (assuming due
authorization, execution and delivery by the Company) this Agreement constitutes
a legal, valid and binding obligation of each of the Corporate Purchasers
enforceable against each of the Corporate Purchasers in accordance with its
terms.




SECTION 4.02  Capacity.  Each of the Purchasers who is an individual has the
capacity to execute, deliver and perform this Agreement, to carry out its
obligations hereunder and to consummate the Transactions (including entering
into the Warrant Agreement and the Registration Rights Agreement).




SECTION 4.03.  No Conflict  Assuming the making and obtaining of all filings,
notifications, consents, approvals, authorizations and other actions referred to
in Section 4.03 and except as may result from any facts or circumstances
relating solely to the Company, the execution, delivery and performance of this
Agreement by each of the Purchasers does not (a) conflict with or violate any
Law or Governmental Order applicable to any of the Purchasers or (b) conflict
with, or result in any breach of, constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent or waiver under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of any of the Purchasers pursuant to any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, License, permit, franchise or other
instrument or arrangement to which any of the Purchasers is a party or by which
any of such assets or properties are bound or affected.




SECTION 4.04.  Governmental Consents and Approvals.  The execution, delivery and
performance of this Agreement by each of the Purchasers does not require any
consent, approval, authorization or other order of, action by, filing with or
notification to, any Governmental Authority, except for (i) the applicable
requirements of the Exchange Act for filing with the SEC of such reports under
the Exchange Act as may be required in connection with this Agreement and the
Transactions, and the Securities Act (in connection with the filing of a Form D
with the SEC and the Registration Rights Agreement), and (iii) for such other
consents, waivers, approvals, authorizations, orders, actions, filings or
notifications, which if not obtained or made would not be reasonably likely to
affect performance by the Purchaser of its obligations hereunder or the
consummation of the Transactions.








10







SECTION 4.05.  Investment Purpose.  Each of the Purchasers is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act, and is acquiring the New Securities for investment,
for its own account, and not with a view to, or for sale in connection with, any
distribution.  Each of the Purchasers understands that the Units have not been
and are not registered either with the SEC or with the governmental entity
charged with regulating the offer and sale of securities under the securities
laws and regulations of the state of residence of the Purchaser and are being
offered and sold pursuant to the exemption from registration provided in Section
4(2) of the Securities Act, and Rule 506 of Regulation D promulgated under the
Securities Act and limited exemptions provided in the “Blue Sky” laws of the
states of residence of the Purchasers and that no governmental agency has
recommended or endorsed the securities or made any finding or determination
relating to the fairness for investment of the Units.  Each of the Purchasers is
unaware of, and is in no way relying on, any form of general solicitation or
general advertising in connection with the offer and sale of the Units.  




SECTION 4.06.  Financing.  Each of the Purchasers have available (through cash
on hand, credit arrangements or otherwise) all the funds necessary for the
performance of all of their obligations under this Agreement.




SECTION 4.07.  Status of New Securities; Limitations on Transfer and Other
Restrictions.  Each of the Purchasers hereby acknowledge and agree with the
Company that the New Securities have not been registered under the Securities
Act and may not be offered or sold except pursuant to registration under, or to
an exemption from, the registration requirements of the Securities Act and that
the certificates evidencing the New Securities will bear legends to that
effect.  Each of the Purchasers further agree that they have not entered and
will not enter into any contractual arrangement with respect to the distribution
or delivery of the New Securities, other than (i) pursuant to a Registration
Rights Agreement, (ii) pursuant to Rule 144 under the Securities Act, (iii)
pursuant to any transaction that does not require registration under the
Securities Act, or (iv) with the prior written consent of the Company.




SECTION 4.08  Information. Each of the Purchasers acknowledges that it has
evaluated the merits and risks of this investment solely on the basis of the
PPM, and its own review of publicly available information regarding the Company,
including the reports filed by the Company with the SEC, and has been offered
the opportunity to ask questions of and receive answers concerning the terms and
conditions of this investment.  The undersigned acknowledges that the Company
has made its officers available to answer questions concerning the Company and
the investment in the Units. In making the decision to purchase the Unit(s),
each of the Purchasers has relied and will rely solely upon independent
investigations made by him, her or it. Each of the Purchasers is not relying on
the Company with respect to any tax or other economic considerations involved in
this investment. Other than as set forth in the PPM and in Article 3 hereof, no
representations or warranties have been made to the any of the Purchasers by the
Company. To the extent any of the Purchasers has deemed it appropriate, it has
consulted with its own attorneys and other advisors with respect to all matters
concerning this investment.







ARTICLE V




 CONDITIONS




SECTION 5.01.  Conditions to Each Party’s Obligations to Effect the
Transactions  The respective obligations of each party hereto to effect the
Transactions are subject to the following conditions having been satisfied on or
prior to the Closing Date, or waived by the all parties to this Agreement;
provided, however, that the condition set forth in subsections (d) of this
Section 5.01 may be waived only by agreement of all of the Significant
Purchasers:




(a)

No Order.  No Governmental Authority shall have enacted, threatened, issued,
promulgated, enforced or entered any Governmental Order that is then in effect,
pending or threatened and has, or would have, the effect of prohibiting,
restraining, enjoining or restricting the consummation of the Transactions;




(b)

Governmental Approvals.  All clearances required from any merger control,
competition or antitrust authority, which has jurisdiction over the Transactions
shall have been obtained; no governmental authority shall have intervened, or
indicated that it is contemplating intervening, in a way that would or might
reasonably be expected to make the Transactions or their implementation void,
unenforceable or illegal or directly or indirectly restrain, restrict, prohibit,
delay or otherwise interfere with the implementation thereof, or impose
additional conditions or obligations with respect thereto, or otherwise
challenge or hinder the transactions or their implementation;





11










(c)

Other Regulatory Approvals. All other necessary notifications and filings in
respect of the Transactions shall have been made and any governmental or
regulatory notices, approvals, filings or other requirements necessary to
consummate the Transactions, including, without limitation, any approval
required from Nasdaq relating to the listing of the New Common Stock and the
shares of Common Stock issuable upon exercise of the Warrants, shall have been
given, made, obtained or complied with, as applicable, and all consents,
approvals or other authorizations required with respect to the Transactions
shall have been obtained whether in the Russian Federation or elsewhere; and




SECTION 5.02.  Conditions to the Obligations of the Company to Effect the
Transactions.  The obligations of the Company to effect the Transactions are
subject to the following conditions having been satisfied (or waived by the
Company) on or prior to the Closing Date:




(a)

Representations, Warranties and Covenants.    The representations and warranties
of the Purchasers contained in this Agreement shall have been true and correct
when made and true and correct in all material respects as of the Closing Date,
with the same force and effect as if made as of the Closing Date, other than
such representations and warranties as are made as of another date, which shall
be true and correct as of such date, if earlier than the Closing Date (provided,
however, that if any portion of any representation or warranty is already
qualified by materiality, for purposes of determining whether this Section
5.02(a) has been satisfied with respect to such portion of such representation
or warranty, such portion of such representation or warranty as so qualified
must be true and correct in all respects), and the covenants and agreements
contained in this Agreement to be complied with by the Purchasers on or before
the Closing Date shall have been complied with in all material respects; and




(b)

Deliveries.  The Purchaser shall have delivered to the Company all the items
listed in Section 2.05.




SECTION 5.03.  Conditions to the Purchaser’s Obligations to Effect the
Transactions.  The obligations of the Purchasers to effect the Transactions are
subject to the following conditions having been satisfied (or waived by the
Purchaser) on or prior to the Closing Date:




(a)

Representations, Warranties and Covenants.  The representations and warranties
of the Company contained in this Agreement shall have been true and correct when
made and true and correct in all material respects as of the Closing Date, with
the same force and effect as if made as of the Closing Date, other than such
representations and warranties as are made as of another date, which shall be
true and correct as of such date, if earlier than the Closing Date (provided,
however, that if any portion of any representation or warranty is already
qualified by materiality, for purposes of determining whether this Section
5.03(a) has been satisfied with respect to such portion of such representation
or warranty, such portion of such representation or warranty as so qualified
must be true and correct in all respects), and the covenants and agreements
contained in this Agreement to be complied with by the Company on or before the
Closing Date shall have been complied with in all material respects;




(b)

Material Adverse Effect.  Since the date hereof, there shall have been no
events, changes or effects, individually or in the aggregate, with respect to
the Company that constitutes a Material Adverse Effect on the Company; and




(c)

Deliveries.  The Company shall have delivered to the Purchasers all of the items
listed in Section 2.04.







ARTICLE VI




TERMINATION




SECTION 6.01.  Termination.  This Agreement may be terminated and the other
transactions contemplated by this Agreement may be abandoned at any time,
notwithstanding any requisite approval and adoption of this Agreement and the
Transactions, as follows:




(a)

by mutual written consent of each of the Purchasers and the Company;








12







(b)

by each of the Purchasers, with respect to the obligations of such Purchaser
pursuant to this Agreement, or by the Company if a Material Adverse Effect shall
have occurred prior to the Closing;




(c)

by each of the Purchasers, with respect to the obligations of such Purchaser
pursuant to this Agreement, or by the Company if Closing shall not have occurred
on or prior to August 31, 2006;




(d)

by each of the Purchasers, with respect to the obligations of such Purchaser
pursuant to this Agreement, or by the Company in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions and such order, decree, ruling or other action shall have become
final and nonappealable.




SECTION 6.02.  Effect of Termination




(a)

In the event of termination of this Agreement pursuant to Section 6.01, this
Agreement shall forthwith become void, there shall be no liability under this
Agreement on the part of the Purchasers or the Company or any of their
respective officers or directors, and all rights and obligations of each party
hereto shall cease; provided, however, that nothing herein shall relieve any
party from liability for the breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement; provided, further, that
this Section 6.02 and Sections 7.02, 7.09 and 7.10 shall survive the termination
of this Agreement. 







ARTICLE VII




 GENERAL PROVISIONS




SECTION 7.01.  Amendment and Waiver.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
parties.  Either party to this Agreement may (i) extend the time for the
performance of any of the obligations or other acts of the other party, (ii)
waive any inaccuracies in the representations and warranties of the other party
contained herein or in any document delivered by the other party pursuant hereto
or (iii) waive compliance with any of the agreements or conditions of the other
party contained herein.  Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party to be bound thereby.  Any
waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement.  The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.




SECTION 7.02.  Expenses.  (a) Except as otherwise specified in subsection (b) of
this Section 7.02, all costs and expenses, including, without limitation, fees
and disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the Transactions shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred; provided, however, that the Company shall reimburse the Significant
Purchasers for their reasonable costs and expenses incurred in connection with
this Agreement and the Transactions, in an aggregate amount not to exceed
$100,000.




(b)  The Company covenants and agrees with the Purchaser that the Company will
pay or cause to be paid the following:  (i) the cost of producing and filing
with the SEC of this Agreement, the form of the Warrant Agreement, the
Registration Rights Agreement, the closing documents (including any compilations
thereof) and any other documents in connection with the purchase, sale and
delivery of the New Securities; (ii) the cost of preparing the stock
certificates for the New Securities and the Warrant Certificate for the
Warrants, and (iii) all other costs and expenses incident to the performance of
the Company’s obligations hereunder which are not otherwise specifically
provided for in this Section 7.02.




SECTION 7.03.  Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, (ii) on the date of confirmation of receipt (or, the first
business day following such receipt if the date is not a business day or the
receipt is after 5 p.m.) of transmission by facsimile, or (iii) on the date of
confirmation of receipt (or, the first business day following such receipt if
the date is not a business day or the receipt is after 5 p.m.) if delivered by
courier.  Subject to the foregoing, notices hereunder to the Company shall be
delivered as set forth below and notices to the Purchasers shall be delivered as
set forth on





13







Exhibit E to this Agreement, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:




                        Moscow CableCom Corp.

                        5 Waterside Crossing, 3rd Floor

         Windsor, CT 06095

         Attention: Chief Financial Officer

         Facsimile: 860-298-0685




with a courtesy copy (which shall not constitute notice to the Company) to:




                        Christopher F. Schultz, Esq.

                        Porzio, Bromberg & Newman, P.C.

                        156 West 56th Street

          New York, NY 10019

                        Facsimile: +1-212-957-3983




SECTION 7.04.  Headings  The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.




SECTION 7.05.  Severability.  If any provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
provisions of this Agreement shall nevertheless remain in full force and effect
and the application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto so long
as the economic or legal substance of the Transactions is not affected in any
manner materially adverse to any party.  Upon such determination that any
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the Transactions are consummated as originally contemplated to the
greatest extent possible.




SECTION 7.06.  Entire Agreement.  This Agreement, the Warrant Agreements and the
Registration Rights Agreement constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and thereof and supersede all
prior agreements and undertakings, both written and oral, among the Company and
the Purchasers with respect to the subject matter hereof and thereof. 




SECTION 7.07.  Assignment.  This Agreement may not be assigned by any Purchaser
without the express written consent of the Company. This Agreement may not be
assigned by the Company.




SECTION 7.08.  No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and assigns, and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.  No
purchaser of any of the New Securities from the Purchaser shall be deemed a
successor or assign with respect to this Agreement by reason merely of such
purchase.




SECTION 7.09.  Governing Law; Jurisdiction; Venue. 

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES OR
THOSE OF ANY OTHER JURISDICTION.




EXCEPT WHERE EQUITABLE RELIEF IS SOUGHT, IN THE EVENT OF A DISPUTE BETWEEN THE
PARTIES FOR WHICH THE PARTIES ARE UNABLE TO REACH A MUTUALLY AGREEABLE
RESOLUTION WITHIN 60 CALENDAR DAYS FOLLOWING RECEIPT OF NOTICE OF THE DISPUTE BY
ALL PARTIES TO THE DISPUTE, THE DISPUTE SHALL BE SUBMITTED TO ARBITRATION UNDER
THE COMMERCIAL





14







ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. THERE
SHALL BE ONE ARBITRATOR MUTUALLY AGREED TO BY THE PARTIES (TO THE EXTENT THE
PARTIES ARE UNABLE TO SELECT ONE MUTUALLY AGREEABLE ARBITRATOR, EACH PARTY SHALL
SELECT ONE “SELECTION” ARBITRATOR AND THE TWO “SELECTION” ARBITRATORS SHALL THEN
SELECT THE ARBITRATOR; IN THE EVENT THAT ANY PARTY FAILS TO SELECT A “SELECTION”
ARBITRATOR WITHIN 20 CALENDAR DAYS FOLLOWING RECEIPT OF NOTICE BY SUCH PARTY OF
THE OTHER PARTY’S SELECTION OF A “SELECTION” ARBITRATOR, THE PARTY WHICH HAS
SELECTED A “SELECTION” ARBITRATOR SHALL SELECT THE ADDITIONAL “SELECTION”
ARBITRATOR ON BEHALF OF THE PARTY THAT HAS FAILED TO DO SO); THE ARBITRATOR
SHALL HAVE EXPERIENCE IN AND UNDERSTANDING OF THE SUBJECT MATTER OF THE
CONTROVERSY.  THE HEARING SHALL BE HELD IN THE CITY OF NEW YORK, STATE OF NEW
YORK AND SHALL BE NO MORE THAN FIVE (5) DAYS IN DURATION.  AFTER THE HEARING,
THE PANEL SHALL DECIDE THE CONTROVERSY AND RENDER A WRITTEN DECISION SETTING
FORTH THE ISSUES ADJUDICATED, THE RESOLUTION THEREOF AND THE REASONS FOR THE
AWARD.  SUCH DECISION SHALL BE BINDING ON ALL PARTIES AND JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.  PAYMENT OF ARBITRATION, INCLUDING THE FEE OF THE ARBITRATOR, SHALL BE
BORNE BY THE PARTY THAT DOES NOT PREVAIL IN THE ARBITRATION.  




NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, BOTH THE COMPANY AND EACH OF
THE PURCHASERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (“SDNY”) FOR ALL DISPUTES
INVOLVING EQUITABLE RELIEF.  EITHER THE COMPANY OR ANY PURCHASER MAY PROCEED TO
THE SDNY TO OBTAIN EQUITABLE RELIEF AT ANY TIME. EACH OF THE PURCHASERS FURTHER
WAIVES ANY OBJECTION TO VENUE IN SDNY AND ANY OBJECTION TO AN ACTION OR
PROCEEDING IN SDNY ON THE BASIS OF A NON-CONVENIENT FORUM. EACH OF THE
PURCHASERS AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED THEREBY.  




THIS CLAUSE WILL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT AND IF
ANY TERM, COVENANT, CONDITION OR PROVISION OF THIS CLAUSE IS FOUND TO BE
UNLAWFUL, INVALID OR UNENFORCEABLE, THE REMAINING PARTS OF THE CLAUSE WILL NOT
BE AFFECTED THEREBY AND WILL REMAIN FULLY ENFORCEABLE.




SECTION 7.10.  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.








15







SECTION 7.11.  Specific Performance.  The parties agree that irreparable harm
would occur in the event that any of the agreements and provisions of this
Agreement were not performed fully by the parties in accordance with their
specific terms or conditions or were otherwise breached, and that money damages
are an inadequate remedy for breach of this Agreement because of the difficulty
of ascertaining and quantifying the amount of damage that would be suffered by
the parties in the event that this Agreement were not performed in accordance
with its terms or conditions or were otherwise breached. It is accordingly
hereby agreed that the parties shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other party
and to enforce specifically such terms and conditions of this Agreement, such
remedy being in addition to and not in lieu of any other rights and remedies to
which the other party is entitled to at law or in equity.




SECTION 7.12.  Interpretation.  References in this Agreement to articles,
sections, paragraphs, clauses, schedules, annexes and exhibits are to articles,
sections, paragraphs, clauses, schedules, annexes and exhibits in or to this
Agreement unless otherwise indicated.  Whenever the context may require, any
pronoun includes the corresponding masculine, feminine and neuter forms.  Any
term defined by reference to any agreement, instrument or document has the
meaning assigned to it whether or not such agreement, instrument or document is
in effect.  Any reference to any federal, state, local or foreign statute or Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The words “include”,
“includes” and “including” are deemed to be followed by the phrase “without
limitation”.  Unless the context otherwise requires, any agreement, instrument
or other document defined or referred to herein refers to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified from time to time.  Unless the context otherwise requires,
references herein to any Person include its successors and assigns.




SECTION 7.13.  Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.





16













IN WITNESS WHEREOF, the Company and the Purchasers have caused this Agreement to
be executed as of the date first written above and each of the Purchasers has
executed the Investor Questionnaire.







                                                                                MOSCOW
CABLECOM CORP.







                                                                                By:   
______________________________

                                                                                         Name: 

                                                                                         Title:







MOSCOW CABLECOM CORP.

INVESTOR QUESTIONNAIRE

The following information is requested from the undersigned prospective investor
(the “Investor”) in connection with the private offer and sale by Moscow
CableCom Corp. (the “Company”) of certain securities (the “Units”) pursuant to
an exemption from registration under Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”) and Regulation D thereunder, as well as
similar exemptions from registration provided by state securities laws.




The Investor understands the requested information is required in order to
satisfy certain suitability standards as provided in the Private Placement
Memorandum and Subscription Agreement provided herewith and that the Investor
and/or his or her financial or other advisors (“Purchaser Representatives”) has
knowledge and experience in financial and business affairs such that the
Investor is capable of evaluating the merits and risks of the proposed
investment.  The Investor understands: (a) the Company will rely on the
information contained herein to determined your suitability; (b) the Units will
not be registered under the Securities Act in reliance upon the exemption from
registration afforded by Section 4(2) of the Securities Act and Regulation D
promulgated thereunder; (c) the Units will not be registered under the
securities laws of any state in reliance on similar exemptions; and (d) this
Investor Questionnaire does not constitute an offer to purchase the Units or any
other securities of the Company.




In addition, certain legal consequences arise from investing in the Units.
 Since the Company is a publicly-traded company, it must comply with certain
rules and regulations under the federal securities laws, including, but not
limited to, the filing of Annual and Quarterly Reports under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  Accordingly, the
Investor is advised to consult their own securities law counsel regarding
possible consequences of investing in the Units.  The Investor understands that,
although this questionnaire and the responses provided herein will be kept
confidential, the Company may present this questionnaire to such parties as it
deems appropriate to establish the availability of exemptions from registration
under state and federal securities laws.




In order to assist you in completing this questionnaire we have provided
definitions to certain terms appearing in this Questionnaire, immediately
following the signature page below.  Each of such defined terms has been bolded
and italicized for identification.  The term “person,” as used in this
questionnaire, means any natural person, company, government or political
subdivision, agency or instrumentality of a government.











17







General Information

Please provide your full name, address, telephone and facsimile numbers, or the
full name, address, telephone and facsimile numbers of the entity on whose
behalf you are completing this questionnaire.  The address may be a business,
mailing or residence address.




Full Name_______________________________________

Home Phone________________

Home Address___________________________________

_______________________________________________

Home Fax__________________

Name of Business_________________________________

Business Phone______________

Business Address_________________________________

_______________________________________________

Business Fax________________

Occupation or Title_______________________________

AGE______




Suitability of Investment for natural person

This section of the Questionnaire should be completed if the purchase is
proposed to be undertaken by a natural person.  Purchasers other than natural
persons should complete the section titled Suitability of Investment for
Non-Natural Person.




1.

(a)

My individual net income (not including my spouse) was in excess of $200,000 in
2004 and 2005.




YES_____                           NO_____

 

(b)

I anticipate that my individual net income will exceed $200,000 in 2006.




YES_____                           NO_____

 

(c)

Our joint income (income of myself and my spouse together) was in excess of
$300,000 in 2004 and 2005.




YES_____                           NO_____

 

(d)

I anticipate that our joint income will exceed $300,000 in 2006.




YES_____                           NO_____

 

(e)

My current total net worth (individual or joint, if married) including real
estate, investments, savings, stocks, bonds, pension and profit sharing
(including the total current value of home, autos, furnishing and personal
belongings) is more than $1,000,000.




YES_____                           NO_____

2.

 

Do you have any pre-existing personal or business relationship with the Company
or any of its officers, directors or controlling persons? If so, please describe
the nature and duration of such relationship.







3.

(a)

If you answered no to question 1 above, please describe in reasonable detail the
nature and extent of your business, financial and investment experience which
you believe gives you the capacity to evaluate the merits and risks of the
proposed investment and the capacity to protect your interests.





18










   





19





